Mercure, J.
Appeal from an order of the County Court of Washington County (Berke, J.), entered November 24, 1999, which denied petitioner’s application pursuant to CPL 390.50 for a copy of his presentence report.
Petitioner applied to obtain a copy of the presentence report prepared in a criminal action against him which resulted in a judgment of conviction imposing an indeterminate term of imprisonment. Recognizing that, after final judgment in a criminal action, a defendant may obtain a copy of his or her presentence report in a collateral proceeding upon a proper showing of need (see, e.g., Matter of Blanche v People, 193 AD2d 991), County Court examined petitioner’s application and concluded that petitioner had failed to make the requisite showing. Petitioner appeals and we affirm. The need for the report alleged by petitioner is based upon his claim that he is planning to apply for certain prison programs and future parole release consideration, a claim which is speculative and insufficient to support petitioner’s application (see, Matter of Kilgore v People, 274 AD2d 636).
Cardona, P. J., Crew III, Peters and Rose, JJ., concur. Ordered that the order is affirmed, without costs.